Exhibit 23.2 Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1707 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K of Earthstone Energy, Inc. for the year ended December 31, 2015.We hereby further consent to the use of information contained in our reports setting forth the estimates of revenues from Earthstone Energy, Inc.’s oil and gas reserves as of December 31, 2015, dated February 24, 2016 as an exhibit to the Annual Report on Form 10‑K of Earthstone Energy, Inc. for the year ended December 31, 2015. Sincerely, /s/ Cawley, Gillespie & Associates, Inc. Cawley, Gillespie & Associates, Inc.
